Citation Nr: 1137185	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 9, 1971, to September 10, 1971, and on active duty for training from April 11, 1982, to April 23, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 30 percent evaluation for right shoulder impingement syndrome (minor).

In October 2008, a personal hearing was held at the RO before a Decision Review Officer (DRO).  A videoconference hearing was subsequently held in September 2009 before the undersigned at the RO.  Transcripts of these proceedings have been associated with the claims file.

In a December 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor).  In that same decision, the Board remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor) on an extraschedular basis.  

As a procedural matter, VA treatment records dated from July 2010 to September 2010 were added to the file without a waiver since the supplemental statement of the case (SSOC) was issued earlier in July 2010 and before the case was certified for appeal.  The Board has reviewed the additional evidence but finds that the VA treatment records are not pertinent to the Veteran's current claim on appeal.  Specifically, those records contain no new findings relevant to the Veteran's right shoulder disability.  The Board therefore concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a SSOC.

FINDING OF FACT

The applicable rating criteria reasonably describe the disability picture of the Veteran's post-operative right shoulder impingement syndrome (minor); the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5203-5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in June 2007 and October 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his increased rating claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  With respect to the Dingess requirements, in June 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

While the Veteran was not given a separate notice on extraschedular ratings, the Board finds no prejudice as the Veteran had actual knowledge concerning the evidence necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  First, the June 2007 VCAA letter told the Veteran that he could substantiate the claim with evidence that his disability had worsened and with evidence of its impact on employability.  Next, the Veteran's representative has demonstrated such knowledge in the December 2010 Informal Hearing Presentation.  Finally, and of significant import, the Veteran's hearing testimony demonstrated that he has actual knowledge that he could substantiate the claim with evidence of his right shoulder symptoms and their impact on his daily life and employment.  

Additionally, the Board previously adjudicated the schedular aspect of the claim for an increased rating.  The Board's remand discussed the criteria for an extraschedular rating. While post-decisional documents, such as a Board remand, cannot generally provide legally sufficient VCAA notice, the Board remand served to put the Veteran on notice as to what was required.  Furthermore, the claim was remanded only so that the Director of VA's Compensation and Pension Service could consider the issue of entitlement to extraschedular ratings in accordance with 38 C.F.R. § 3.321(b)(1). 

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.


Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted private treatment records and written statements containing his assertions.  Additionally, in October 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a RO Decision Review Officer.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer (DRO) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id; 76 Fed. Reg. 52572 (2011).

Here, during the October 2008 hearing, the undersigned DRO enumerated the issue on appeal.  Also, information was solicited regarding the symptoms related to the Veteran's right shoulder disability, its effect on his daily living and employment, and whether there were any outstanding medical records available demonstrating right shoulder impairment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, with the exception of determining that a new examination was warranted, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran was provided with VA examinations in July 2007, December 2008, and November 2009 relating to his service-connected shoulder disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination of his right shoulder is now nearly two (2) years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's shoulder disability since the November 2009 VA examination.  Such has not been contended otherwise.

The Board also finds that there was substantial compliance with the December 2009 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board directed the AMC to refer the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of whether a higher evaluation is warranted on an extraschedular basis.  This was accomplished upon remand, and the Director issued an advisory opinion in July 2010.  The Board's December 2009 remand also directed the AMC to readjudicate the claim based on all of the evidence of record.  This was accomplished by a July 2010 supplemental statement of the case (SSOC).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

As the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Factual Background and Analysis

The Veteran contends that an evaluation in excess of 30 percent is warranted for   post-operative right shoulder impingement syndrome (minor) on an extraschedular basis.

In June 2007, the Veteran submitted a statement from his employer, the Texarkana Housing Authority, which showed that he had used 121 days of sick leave in 2006 as well as 44 hours of sick leave in 2007.  However, it was specifically noted that the employer was unsure if all the time off was related to the Veteran's shoulder injury.

During his July 2007 VA examination, the Veteran indicated that he could no longer climb a ladder, which made it very difficult for him to do jobs that required an attic to be inspected.  He reported that he pretty much had to take the people's word as to what was in the attic, resulting in him not being able to do his job as effectively as he otherwise should.

In the October 2008 DRO hearing transcript, the Veteran asserted that he had difficulty lifting, pulling, pushing, and climbing.  He indicated that his job with the Housing Authority required him to go into attics and sometimes use a ladder.  It was reported that he had severe difficulty lifting items with two arms.   

In the December 2008 VA examination report, the Veteran complained that he could not do anything above his head with his right hand and suffered daily shoulder pain.  Lifting or pulling anything repeatedly would cause him to go down for two or three days with uncontrolled pain.

At the September 2009 hearing, the Veteran testified that he was employed by the housing authority as an inspector and that the physical activities required for the job included climbing, lifting, pushing and pulling, all of which were things he was unable to do.  The Veteran indicated that he had missed many hours from work due to his service-connected disability and had pretty much exhausted his leave.  In a normal week, he commented that he was able to work two to three days, but sometimes he would take the entire week off.  

In a November 2009 VA joints examination report, the Veteran indicated that he has missed seven days of work in the past 30 days due to his shoulder and migraine headaches but had not been incapacitated in the past 12 months.  His daily limitations in his right upper extremity were listed as inability to lift, push, and pull over five pounds and does not perform overhead work. 

In a December 2009 Board decision, it was indicated that the Veteran was currently assigned a 30 percent rating under Diagnostic Codes 5203-5201 for right shoulder impingement syndrome.  As the evidence of record reflected that he was left- handed, his right shoulder and arm were classified and rated as minor extremities.  The Board denied entitlement to an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor).  It was noted that the Veteran's service-connected right shoulder disability was manifested by severe limitation of motion, severe functional loss due to pain and weakness, AC joint degenerative arthritis established by X-ray findings, and post-operative artifacts about the shoulder.  It was further noted that to assign a higher evaluation would require findings of ankylosis of scapulohumeral articulation with unfavorable abduction limited to 25 degrees from the side (under Diagnostic Code 5200) or fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus (Diagnostic Code 5202). 

In that same decision, the Board remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension (C&P) Service, for consideration of an evaluation in excess of 30 percent for post-operative right shoulder impingement syndrome (minor) on an extraschedular basis.  The Board noted at that time that the rating schedule did not adequately address the Veteran's level of disability, and that marked interference had been demonstrated.  It was thus felt that the threshold requirements for referral for extraschedular had been met.   

The Director of C&P Service concluded in July 2010 that entitlement to an extraschedular rating for the Veteran's service-connected post-operative right shoulder impingement was not warranted under 38 C.F.R. § 3.321(b)(1).  Thereafter, in a July 2010 SSOC, the RO in turn denied entitlement to an extraschedular rating for the Veteran's service-connected post-operative right shoulder impingement.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) will be considered based on all evidence during the period on appeal.

As noted above, this matter was referred to the Director of C&P Service for consideration of whether the disability picture of the Veteran's post-operative right shoulder impingement syndrome warranted assignment of an extraschedular rating.  The Director performed an Administrative Review in July 2010.  In his report, the Director noted his review of the evidentiary record by discussing statements from the Veteran's employer as well as documenting the results of VA examinations in July 2007, December 2008, and November 2009, which each evaluated the severity of the Veteran's post-operative right shoulder impingement syndrome.  The Director then explained that the evidentiary record did not demonstrate an exceptional or unusual disability picture for the right shoulder that rendered the application of the regular rating criteria impractical under Thun v. Peake, 22 Vet. App. 111 (2008).  It was acknowledged that the Veteran's right shoulder disability does affect his employment as a housing inspector, as he has exhibited difficulties working overhead, pushing, pulling, and lifting.  The Director highlighted that while the Veteran had used a significant amount of sick leave for his right shoulder disability, it appeared that sick leave was also used for other conditions (like migraine headaches) and that there was no evidence of any lost wages or work restrictions invoked by the Veteran's employer due to the right shoulder.  

The Director concluded that the clinical evidence was wholly consistent with the requisites under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for the assignment of a 30 percent evaluation.  He elucidated that the Veteran's symptomatology demonstrated in the evidentiary record, such as pain, loss of motion, tenderness, crepitus, and functional limitations of the right shoulder were appropriately rated under the applicable diagnostic code contained in the rating criteria.  Accordingly, he found that entitlement to an extraschedular rating for the Veteran's service-connected post-operative right shoulder impingement was not warranted. 

On further review of the record in its entirety, the Board finds that the evidentiary record is consistent with the Director's July 2010 conclusions.  In order to warrant a rating in excess of 30 percent for post-operative right shoulder impingement syndrome (minor), the Veteran's disability picture must more nearly approximate either (a) ankylosis of scapulohumeral articulation with unfavorable abduction limited to 25 degrees from the side; (b) fibrous union of the humerus; (c) nonunion of the humerus; or (d) loss of head of the humerus.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5200, 5202 (2010).

As the Board found in its December 2009 decision, the Veteran's symptomatology during the period of appellate review does not meet the criteria for assignment of a schedular rating in excess of 30 percent.  The Board thoroughly and accurately discussed the Veteran's disability picture, which showed severe limitation of motion, severe functional loss due to pain and weakness, AC joint degenerative arthritis established by X-ray findings, and post-operative artifacts about the shoulder.

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, in the December 2009 decision, the Board commented that the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the findings in DeLuca v. Brown, 8 Vet. App. 202 (1995) enable the award of higher ratings on the basis of functional loss caused by pain for disabilities of the musculoskeletal system.  The evidence was noted to demonstrate findings of functional loss due to pain and weakness.  The Board specifically explained that those findings were accounted for in the assignment of the Veteran's current 30 percent schedular rating for the right shoulder, which was the maximum rating available for the minor extremity based on limitation of motion under the application of Diagnostic Codes 5003, 5201, and 5203.  Moreover, the Board highlighted that the Court has held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable under Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, the Board accurately explained why the preceding provisions did not allow for the assignment of an increased evaluation for the Veteran's service-connected right shoulder disability.

The Board further points out that, even if it were determined that the rating schedule did not contemplate the disability picture at issue in this case, an extraschedular evaluation would still not be warranted because the evidence fails to show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.  As the Director of C&P Service, pointed out in his July 2010 advisory opinion, such evidence is absent from the record.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased right shoulder symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any extraschedular evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased right shoulder symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased right shoulder symptomatology warranting the assignment of an extraschedular rating has not been established, either through medical or lay evidence.

For all the foregoing reasons, the Board finds that the criteria for submission for assignment of an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor) pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board recognizes that its December 2009 Remand included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was evidence of marked interference with employment.  Such was basis for referring the matter to the Director of C&P Services for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by the finding it made in the December 2009 Remand.  To the contrary, the Court explicitly held in Anderson, and citing to Thun, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson at 427.  


ORDER

Entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


